Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
The applicant argues with respect to the independent claims that Chevet does not disclose coding a D0 value in the EDD codes shown in figure 13 of Chevet, whereas in figure 5 of the instant specification, a binary value indicating the presence or absence of a D0 value is coded in each bin of the occupancy map, allowing for the occupancy map of figure 5 to denote discontinuities in the geometry image, where no points are present, with a value of 0.  
By contrast, in figure 13 of Chevet, a value 0 denotes a location in the surface to be represented where the surface thickness is 1 point thick, comprising only a single D0 point. As applicant correctly points out in the arguments, in Chevet the occupancy map binary representation assumes that there is at least one point (D0) value for each column of the occupancy map.  Thus, applicant’s invention as shown in figure 5 has more versatility in representing discontinuities in surfaces, by adding an extra bit for D0 presence/absence.   However, the feature of explicitly coding a D0 presence/absence value using a binary addition to the occupancy map value is not claimed.  
The claims require that each first element of the occupancy map correspond to a respective point on the patch plan of the patch image, and indicate a depth of each respective point along the respective projection line, which Chevet meets because the binary representations in figure 13 code occupancy states for locations directly behind each D0 value.  
The claims also require the “the encoded value is determined based on a binary representation of the depths of each of the points of the set of points corresponding to the patch image along the respective projection line.  For instance, as shown in figure 13 of Chevet, an EDD code of 0000 codes for D0 = D1, when there is only one point in the column.  
Also of note in this context, the claim recites that the encoded value (in the occupancy map) is based on a binary representation of the depths of each of the points of the set of points corresponding to the patch image, however the depth provided in the occupancy map are (as in Chevet), only with respect to the D0 value of each respective column; the occupancy map values in figure 5 of the spec do not specify an absolute distance to the projection plane.  This information is contained in the geometry image 510.  Thus, the interpretation of the “depths of each of the points” that is supported by the disclosure is a depth with respect to a D0 value, not an absolute depth.  In this regard Chevet reads on the claims because the EDD codes specify point distances/depths with respect to a D0 value.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chevet, US 2021/0183109 A1.

Regarding claim 1, Chevet discloses: a device comprising:
one or more processors (See [0159].); and
memory storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising (See [0161]):
receiving a plurality of points that represent three-dimensional visual volumetric content (See “input PC” in figure 1, (input point cloud), as in [0022].);
determining, for the three-dimensional visual volumetric content, a plurality of patches (Patch generation 106 in figure 2.), wherein each patch corresponds to a respective portion of the three-dimensional visual volumetric content (See figure 1, “Depth patch creation” at 10, as disclosed in [0023] each patch is created with an eye towards minimizing reconstruction error, and represents one part of the point cloud by a group of pixels and their associated depth values.);
generating, for each patch, a patch image representing a set of points corresponding to the patch projected onto a respective patch plane (See [0043].);
packing the patch images into one or more image frames (See 12, “compute packing” in figure 1.);
encoding the one or more image frames (See steps 104 and 105 of figure 8; “encode color video frame” and “encode geometry video frame”.); and
generating an occupancy map corresponding to the one or more image frames, wherein the occupancy map indicates, for each image frame ([0054] discloses with respect to [0054] that an occupancy map is output from packing block 12 to metadata compression block 6.):
locations of one or more of the patch images in the image frame (See [0122], disclosing encoding metadata that places a patch image.), and
depth information of one or more sets of points corresponding to the one or more of the patch images in the image frame, wherein the depth information indicates, for each patch image, depths of the set of points corresponding to the patch image in a direction perpendicular to a patch plane of the patch image (See [0026]-[0042], disclosing an initial clustering of the point cloud, by associating points in the cloud with the closest, i.e. that normal which maximizes the dot product of the normal of the surface where the point is located and the normal of the oriented plane.).
wherein the occupancy map comprises, for each patch image, a respective plurality of first elements (Elements are shown in figure 13 EDD codes, which can be concatenated into decimal values.),
wherein each first element corresponds to a respective point on the patch plane of the patch image ([0054] discloses that an occupancy map is output from packing block 12, and that each occupancy map consists of a binary map indicating for each cell thereof whether it is occupied by a point representing an object, or whether it is empty.),
wherein each first element indicates respective depths of the points of the set of points corresponding to the patch image along a respective projection line (As disclosed in [0026]-[0042]), the projection line extending from the respective point on the patch plane in the direction perpendicular to the patch plane (As disclosed in [0050], a projection line extends parallel to a cardinal axis direction, i.e. parallel to x, y, or z axes.),
wherein each first element comprises a respective encoded value indicating the depth of each point of the set of points corresponding to the patch image along the respective projection line (As shown in figure 13, the elements coded as EDD codes indicate depths of points with respect to a D0 surface point, in a projection direction.  A 1 indicates presence of a point at a distance equal to the position in the binary code.), and
wherein the encoded value is determined based on a binary representation of the depths of each of the points of the set of points corresponding to the patch image along the respective projection line (As shown in figure 13, the patch image EDD codes are based on binary representations of the depths of points behind the D0 point, with respect to the D0 point position).
Regarding claim 18, Chevet discloses: the device of claim 1, wherein the one or more image frames are encoded in accordance with the high efficiency video coding (HEVC) standard (See [0097], lines 1-4.).

Regarding claim 19, Chevet discloses: the device of claim 1, wherein each point comprises spatial information regarding the point and attribute information regarding the point (As disclosed in [0098]-[0099], the point cloud data includes spatial- (i, u, v) information, and attribute information such as color.).

Method claim 20 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claim 20 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding claim 21, Chevet discloses: a non-transitory, computer-readable storage medium having instructions stored thereon, that when executed by one or more processors, cause the one or more processors to perform operations comprising (See [0159]):
The further limitations of a non-transitory, computer-readable storage medium claim 21 correspond to the limitations of device claim 1, and are rejected for the same reasons of anticipation as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chevet in view of Kuma, US 2022/0182670 A1.

Regarding claim 7, Chevet discloses the limitations of claim 2, upon which depends claim 7.  Chevet does not disclose: the device of claim 2, the operations further comprising down-sampling a spatial resolution of the occupancy map relative to a spatial resolution of the one or more image frames.
Kuma discloses in an analogous directed to point cloud encoding that a downsampling of pixel resolution can be performed, for instance, to sample each 4x4 area of an original point cloud at 1 pixel, thereby achieving a 1:16 downsampling ratio.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform an occupancy map downsampling in Chevet, as suggested by Kuma, in order to improve encoding efficiency by removing redundant or non-essential information from the occupancy map (Kuma, [0064]-[0065]).

Regarding claim 8, the combination of Chevet in view of Kuma discloses the limitations of claim 7, upon which depends claim 8.  This combination, specifically Kuma, further discloses: the device of claim 7, wherein down-sampling the spatial resolution of the occupancy map comprises:
determining a plurality of second elements based on the first elements, wherein each second element represents two or more respective first elements (Kuma discloses filtering an occupancy map by, for instance, setting to 0 a value of a region which has an occupancy ratio below a threshold value, as disclosed in [0070]).

Regarding claim 9, the combination of Chevet in view of Kuma discloses the limitations of claim 8, upon which depends claim 9.  This combination, specifically Kuma, further discloses: the device of claim 8, wherein determining each second element comprises:
identifying two or more respective first elements (Figure 1 illustrates a full resolution occupancy map.  Many occupied 4x4 units comprises multiple “first elements” in the form of occupied pixels.);
comparing, with respect to the two or more respective first elements, the depths of the points of the set of points corresponding to the patch image along the respective projection lines (), and
determining the second element based on the comparison (Figure 2 illustrates a result of downsampling, in which a second element, namely, a single value for a formerly 4x4 region, is assigned based on the amount of occupancy, as disclosed in [0071]).

Regarding claim 10, the combination of Chevet in view of Kuma discloses the limitations of claim 8, upon which depends claim 10.  This combination, specifically Kuma, further discloses: the device of claim 8, wherein the comparison comprises a bitwise binary operation (Comparison of figures 1 and 2 shows that the downsampling process comprises filtering each 4x4 unit using at least one “AND” operation, since having at least three occupied binary pixels in the map is a necessary and sufficient condition for the downsampled patch of the same area to be stored as a 1, as described in [0072].).

Regarding claim 11, the combination of Chevet in view of Kuma discloses the limitations of claim 8, upon which depends claim 11.  This combination, specifically Kuma, further discloses, the device of claim 8, wherein the bitwise binary operation comprises a bitwise OR operation or a bitwise AND operation (Comparison of figures 1 and 2 shows that the downsampling process comprises filtering each 4x4 unit using at least one “AND” operation, since having at least three occupied binary pixels in the map is a necessary and sufficient condition for the downsampled patch of the same area to be stored as a 1.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425